     Case 2:20-cv-10171-DSF-AFM Document 20 Filed 01/28/21 Page 1 of 4 Page ID #:184




      THE WILLIAMS LAW GROUP
1
      Andrew Williams, Esq.
2     Attorney for Plaintiff
      6273 Sunset Drive
3     Suite D3
      South Miami, Florida 33143
4
      Telephone: (253) 970-1683
5     CA Bar No. 310526
      Email: Andrew@TheWilliamsLG.com
6     Secondary Email: WilliamsLawFlorida@gmail.com
7
      Attorney for Defendant, ETHAN HEALY
8

9
                                     UNITED STATES DISTRICT COURT
10                                  CENTRAL DISTRICT OF CALIFORNIA
11
      CHARLIE A. POWELL, II,                            )   Case No.: 2:20-cv-10171-DSF-AFM
12                   Plaintiff,                         )
                                                        )   DEFENDANTS’ OPPOSITION TO
13
             vs.                                        )   SUPPLEMENTAL SUBMISSION IN
      ETHAN HEALY pka “HEALY”, and                      )   SUPPORT OF SANCTIONS AWARDED IN
14    BRAINTRUST RECORDS, LLC a Florida                 )   ORDER RE SANCTIONS PURSUANT TO 18
      Limited Liability Company                         )   U.S.C. § 1447(C) [DE 18]; AND
15                                                      )   DECLARATION OF ANDREW WILLIAMS,
                    Defendants.                         )   ESQ.
16                                                      )
                                                        )   [[Proposed] Order Lodged Concurrently]
17                                                      )
                                                        )
18                                                      )   Judge: Honorable Dale S. Fischer
                                                        )
19                                                      )   Trial Date: N/A
                                                        )
20                                                      )
                                                        )
21                                                      )
                                                        )
22                                                      )
                                                        )
23                                                      )
24
             Defendants, ETHAN HEALY (“Healy”) and BRAINTRUST RECORDS, LLC (“Braintrust”)
25

26    (collectively, the “Defendants”), hereby submit this Memorandum of Points and Authorities in Opposition

27    to Plaintiff Charlie A. Powell’s (“Powell” or “Plaintiff”) Supplemental Submission in Support of
28
      Sanctions Awarded in Order Re Sanctions Pursuant to 18 U.S.C. § 1447(C) [DE 18].



             OPPOSITION TO PLAINTIFF’S SUPPLEMENTAL SUBMISSION IN SUPPORT OF SANCTIONS - 1
     Case 2:20-cv-10171-DSF-AFM Document 20 Filed 01/28/21 Page 2 of 4 Page ID #:185




                                 MEMORANDUM OF POINTS AND AUTHORITIES
1

2
        I.   STATEMENT OF FACTS
3

4            On or around March 4, 2013, Defendant Healy entered into a written agreement in which the
5
      Plaintiff and Healy agreed that the Plaintiff would serve as Healy’s manager in the entertainment industry
6
      (the “Management Agreement” or the “Agreement”). The Management Agreement was presented to
7
      Healy by the Plaintiff and it was signed by both Healy and Plaintiff. After executing the Agreement,
8

9     Plaintiff maintained the Agreement in his possession.

10           On or around July 2019, Healy provided the Plaintiff with written notice of his termination of the
11
      Agreement based upon, among other things, the Plaintiff’s misappropriation of monies that belonged to
12
      Healy. On or around September 22, 2020, the Plaintiff filed an action in the Chancery Court for
13
      Shelby County, Tennessee (the “Chancery Court”). On November 5, 2020, the Defendants removed that
14

15    action to this Court.

16           Pursuant to the Federal Rules of Civil Procedure, the Defendants then responded to the Complaint
17
      on or around November 12, 2020, or within seven (7) days from the date of removal. On November 17,
18
      2020, the Plaintiff filed the Ex Parte Application pursuant to Local Rule 7-19. Pursuant to Local Rule
19

20
      7-19, Plaintiff was provided with two (2) days to respond to the Ex Parte Application; however, for

21    reasons that are not entirely clear, this Court ruled on the Ex Parte Application on November 19, 2020,
22    before the Defendants deadline to file any response had expired [DE 11]. The Defendants were then given
23
      until November 30, 2020, to oppose the Request for Sanctions, which the parties stipulated would be
24
      timely submitted on December 1, 2020 [DE 14].
25

26           On December 28, 2020, this Court entered an order granting the request for sanctions and which

27    ordered the Parties to meet and confer concerning the issue of attorney’s fees by January 12, 2021 [DE
28
      18]. On January 11, 2021, the parties met and conferred pursuant to this Court’s order. Unfortunately,



              OPPOSITION TO PLAINTIFF’S SUPPLEMENTAL SUBMISSION IN SUPPORT OF SANCTIONS - 2
     Case 2:20-cv-10171-DSF-AFM Document 20 Filed 01/28/21 Page 3 of 4 Page ID #:186




      the Parties were unable to come to an agreement concerning the amount of any award for attorney’s
1

2     fees.

3         II.   ARGUMENT
4

5
                See Declaration of Andrew Williams, Esq.

6
                                                         CONCLUSION
7
                Based on the foregoing points, authorities, it should be clear to this Court that the Plaintiff is
8

9     incapable of providing accurate figures related to his attorneys’ fees. It should also be apparent the

10    declarations of Plaintiff’s counsel, which were issued under penalty of perjury contain falsehoods that
11
      cannot be reconciled with the math and numbers that were provided in support of them. In reviewing and
12
      calculating the inflated figures the Plaintiff presented to this Court the Defendants had to exhaust
13
      significant attorney’s fees of their own to identify and document these inaccuracies.
14

15              WHEREFORE Defendants, Ethan Healy and Braintrust Records, LLC, respectfully requests that

16    this Court enter an order that only provides Plaintiff with only a de minimis amount of attorneys’ fees, if
17
      any at all, or alternatively, that this Court cap the amount of the attorneys fees awarded at around
18
      $2,500.00, or specifically the number in the proposed order filed by the Defendants.1
19

20
                Dated this 27th day of January 2021.

21

22
      Respectfully submitted,                          THE WILLIAMS LAW GROUP

23

24                                                     BY: _/s/Andrew Williams___________
                                                           Andrew Williams, Esq.
25

26

27

28    1 It should be noted that the Plaintiff failed to file any proposed order as
      required by the Local Rules of this Court.



                OPPOSITION TO PLAINTIFF’S SUPPLEMENTAL SUBMISSION IN SUPPORT OF SANCTIONS - 3
     Case 2:20-cv-10171-DSF-AFM Document 20 Filed 01/28/21 Page 4 of 4 Page ID #:187




1

2
                                         CERTIFICATE OF SERVICE
3
             The undersigned, hereby certifies that on the 27th day of January 2021, a copy of the foregoing
4

5     DEFENDANTS’ OPPOSITION TO SUPPLEMENTAL SUBMISSION IN SUPPORT OF

6     SANCTIONS AWARDED IN ORDER RE SANCTIONS PURSUANT TO 18 U.S.C. § 1447(C) [DE
7
      18], was served via the CM/ECF system on all parties and counsel of record.
8

9

10
      Dated this 27th day of January 2021.
11
      Respectfully submitted,                    THE WILLIAMS LAW GROUP
12

13
                                                 BY: _/s/Andrew Williams___________
14
                                                     Andrew Williams, Esq.
15

16

17

18

19

20

21

22

23

24

25

26

27

28




             OPPOSITION TO PLAINTIFF’S SUPPLEMENTAL SUBMISSION IN SUPPORT OF SANCTIONS - 4
